                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                             Plaintiff,        )
       v.                                      )          No. 17-00126-CR-W-BP
                                               )
RODTE TAYLOR, et al.,                          )
                                               )
                             Defendants.       )

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
          AND DENYING DEFENDANTS’ MOTIONS TO SUPPRESS

       Pending are Defendants’ motions to suppress evidence. (Docs. 46, 47.) On January 2,

2019, the Honorable Lajuana M. Counts, Magistrate Judge for this District, issued a Report and

Recommendation that the motions be denied. (Doc. 63.) On de novo review, the Court adopts

Judge Counts’ Report and Recommendation in its entirety. The motions to suppress are DENIED.

                                          I. BACKGROUND

       In January 2017, a Pour Boys convenience store in North Kansas City was robbed. During

the investigation, government investigators filed two applications seeking orders directing

disclosure of Defendants’ cell site location information (“CSLI”) pursuant to the Stored

Communications Act (“SCA”). Under the SCA, these applications were granted upon a showing

of “reasonable grounds” for believing that the records were relevant and material to an ongoing

investigation. See 18 U.S.C. § 2703(d). On February 17, 2017, the Honorable Sarah W. Hays

ordered that Defendants’ CSLI be disclosed to the government.

       On April 18, 2017, Defendant Rodte Taylor was indicted on one count of Hobbs Act

Conspiracy and one count of Aiding and Abetting Hobbs Act Robbery. (Doc. 1.) Defendant

Dadrian Tate was indicted on one count of Hobbs Act Conspiracy, one count of Aiding and
Abetting Hobbs Act Robbery, one count of Possession/Use of a Firearm in Furtherance of a Crime

of Violence, and one count of Attempted Hobbs Act Robbery. (Doc. 1.)

       On June 22, 2018, the Supreme Court decided Carpenter v. United States, 585 U.S. __,

138 S.Ct. 2206 (2018), which held that telephone information such as CSLI can only be obtained

pursuant to a warrant or an exception to the warrant requirement. Subsequently, both Defendants

filed motions to suppress the CSLI based on Carpenter. The Report recommends denying

Defendants’ motions rely on the “good faith” exception to the exclusionary rule. In their objections

to the Report and Recommendation, Defendants argue that the good faith exception does not apply

and that without a warrant, the CSLI must be excluded. For the following reasons, the Court adopts

Judge Counts’ Report and Recommendation and DENIES the motion to suppress the CSLI.

                                          II. DISCUSSION

       The Court adopts Judge Counts’ recommendation in its entirety; this Discussion is meant

only to augment her legal analysis. The exclusionary rule precludes the use of unconstitutionally

obtained evidence at trial. See Davis v. United States, 564 U.S. 229, 236 (2011). But, the

exclusionary rule permits “the introduction of evidence obtained in the reasonable good-faith

belief that a search or seizure was in accord with the Fourth Amendment.” U.S. v. Leon, 468 U.S.

897 (1984). As relates to this case, the exclusionary rule applies when officers reasonably rely on

a statute that is subsequently invalidated. See Illinois v. Krull, 480 U.S. 340, 349–50 (1987).

       Defendants argue that the good faith exception to the exclusionary rule is inapplicable. The

Court disagrees. The investigators complied with the SCA in obtaining the orders for CSLI, and

even though the investigators did so without a warrant, the investigators (and Judge Hays) had a

reasonable belief that a warrant was not required to obtain such information. The fact that the

SCA was later invalidated in Carpenter does not automatically trigger the exclusionary rule. Other



                                                 2
circuits and district courts have confronted this same issue. Those courts have unanimously held

that the good-faith exception to the exclusionary rule applies where CSLI was obtained pursuant

to the SCA before the Carpenter decision. See See United States v. Zodhiates, 901 F.3d 137, 143–

44 (2d Cir. 2018); United States v. Joyner, 899 F.3d 1199, 1205–06 (11th Cir. 2018); United States v.

Chavez, 894 F.3d 593, 608 (4th Cir. 2018), cert. denied, 139 S.Ct. 278 (2018); United States v. Reed,

No. 18-cr-15 (JNE/DTS), 2018 WL 5269991, at *1–2 (D. Minn. Oct. 23, 2018); United States v.

Remus, No. 4:17CR3125, 2018 WL 4976725, at *3 (D. Neb. Sept. 27, 2018); United States v. Williams,

No. 2:17-cr-20758-VAR-DRG, 2018 WL 3659585, at *3 (E.D. Mich. Aug. 2, 2018).

       Tate also argues that “Carpenter is not new law, but a rejection of the expansion of the

third-party doctrine in United States v. Miller[,] 425 U.S. 435 (1976) and Smith v. Maryland, 442

U.S. 735 (1979).” (Doc. 66, p. 2.) Thus, Tate argues, the good-faith exception does not apply

because the investigators unreasonably relied on the SCA because obtaining CSLI has always been

unconstitutional. The Court disagrees. At that time, the SCA permitted the warrantless disclosure

of CSLI held by third parties. 18 U.S.C. § 2703 (d). The investigators complied with the SCA in

obtaining the orders for CSLI and did so under the reasonable belief that a warrant was not

required. No clearly established law or judicial precedent required a search warrant to obtain the

CSLI. Further, Defendants present no evidence that the investigators’ reliance on the statute was

objectively unreasonable. Thus, the Court finds that the investigators’ reliance on Judge Hays’

orders issued pursuant to the SCA was reasonable even though the SCA was later invalidated by

Carpenter.




                                                 3
                                    III. CONCLUSION

      For these reasons, the Court adopts Judge Counts’ Report and Recommendation and

DENIES Defendants’ motions to suppress. (Docs. 46, 47.)


IT IS SO ORDERED.

                                                /s/ Beth Phillips
                                                BETH PHILLIPS, CHIEF JUDGE
DATE: January 28, 2019                          UNITED STATES DISTRICT COURT




                                            4
